Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  line four should be corrected to “wherein the conductive layer comprises a fourth area which is larger than the second area [[on]] of the second p-electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the organic substance" in sixth from the last line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the current Office Action it is understood to mean the inorganic substance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,4,6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (PG Pub 2019/0386180 A1), Furuyama (PG Pub 2016/0104824 A1), and Sogai (PG Pub 2018/0351048 A1).
Regarding claim 1, Hwang teaches a light emitting device, comprising: a mount substrate (below 222/221, fig. 13); at least one light emitting element (110, figs. 1a and 13) disposed on the mount substrate in a flip-chip manner, wherein the light emitting element comprises: a light-transmitting element substrate (105); an n-type semiconductor layer (112, paragraph [0103]; note that in fig. 2 of the current application the LED is on top of the mount substrate but the n-type semiconductor layer, 220, is on the bottom of the light-transmitting element substrate, 210. Thus, “on” is understood to mean on the top or on the bottom) disposed on the light-transmitting element substrate; a light emitting layer (114) disposed on the n-type semiconductor layer; a p-type semiconductor layer (116) disposed on the light emitting layer, wherein the light emitting layer and the p-type semiconductor layer expose (figs. 1a and 13) an area of the n-type semiconductor layer; a first n-electrode (141) disposed on the area of the n-type semiconductor layer; a first p-electrode (130) disposed on the p-type semiconductor layer; a first insulating layer (161/162, figs. 1a and 11a) disposed on the n-type semiconductor layer so as to insulate the first n-electrode and the first p-electrode from each other; a second n-electrode (171) disposed on the first n-electrode and the first insulating layer, wherein the second n-electrode has a first area larger (fig. 1a) than a first joined face between the n-type semiconductor layer and the first n-electrode so that the second n-electrode is electrically connected to the first n-electrode, wherein the second n-electrode is insulated (fig. 1a) from the first p-electrode by the first insulating 76layer; and a second p-electrode (172) disposed on the first p-electrode and the first insulating layer, wherein the second p-electrode has a second area smaller (fig. 1a) than a third area of the light emitting layer, wherein the second p-electrode is electrically connected to the first p-electrode, wherein the second n-electrode and the second p-electrode are electrically connected and fixed to the mount substrate (fig. 13).
Hwang does not teach the relative size of the second n-electrode and the second p-electrode.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the second n-electrode and the second p-electrode to have virtually same size or different sizes, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Hwang does not teach a first light transparent member and a second light transparent member.
In the same field of endeavor, Furuyama teaches a first light transparent member (30, fig. 7) that receives incident light (arrows) emitted from the at least one light emitting element, wherein the first light transparent member is formed of an inorganic substance (glass 32, paragraph [0163]) and phosphor (31)—for the benefit of converting light into desirable colors—and the first light transparent member has a top surface and a first side surface contiguous to the top surface; a second light transparent member (133, paragraph [0166]) disposed on the top surface of the first light transparent member—for the benefit of scattering light to increase light output (paragraph [0166])—wherein the second light transparent member is only formed of the inorganic substance (glass, paragraph [0166]) and contains no the inorganic phosphor (paragraph [0166]), and the second light transparent member has an externally exposed light emission surface and a second side surface contiguous to the externally exposed light emission surface; and a covering member (127) comprising a light reflective material (paragraph [0206])—for the benefit of extracting light for increased brightness—and covering at least the first side surface of the first light transparent member and at least the second side surface of the second light transparent member.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a first light transparent member that received incident light emitted from the at least one light emitting element, wherein the first light transparent member was formed of an inorganic substance and phosphor, and the first light transparent member had a top surface and a first side surface contiguous to the top surface; a second light transparent member disposed on the top surface of the first light transparent member, wherein the second light transparent member was only formed of the inorganic substance and contains no the inorganic phosphor, and the second light transparent member had an externally exposed light emission surface and a second side surface contiguous to the externally exposed light emission surface; and a covering member comprising a light reflective material, and covering at least the first side surface of the first light transparent member and at least the second side surface of the second light transparent member, for the benefits of converting light into desirable colors, of increasing light output, of increased brightness.  
Furuyama does not teach the material of the phosphor.
In the same field of endeavor, Sogai teaches a phosphor layer to be an inorganic phosphor made of YAG:Ce (paragraph [0046]), for the benefit of converting light into desirable colors.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the phosphor of YAG:Ce, thus, an inorganic phosphor, for the benefit of converting light into desirable colors.

Regarding claim 2, Furuyama teaches the light emitting element (11 and 12, fig. 7, and 13, figs. 5 and 7) is enclosed by the first light transparent member or the second light transparent member in a plan view from the externally exposed light emission surface.  
Regarding claim 4, Hwang teaches the light emitting device according to Claim 1, wherein the first insulating layer (162/161, figs. 1a and 11a) has at least one first opening and at least one second opening, and the second n-electrode is electrically connected to the first n-electrode through the at least one first opening of the first insulating layer, and the second p-electrode is electrically connected to the first p-electrode through the at least one second opening of the first insulating layer.  
Regarding claim 6, Hwang teaches the light emitting device according to Claim 1, wherein the first insulating layer is a distributed Bragg reflector (DBR) (161/162, paragraph [0128]) comprising a plurality of first dielectric layers and a plurality of second dielectric layers, wherein the refractive index of the first dielectric layers is different from the refractive index of the second dielectric layers.  
Regarding claim 7, Sogai teaches the light emitting device according to Claim 1, wherein the first light transparent member comprises quantum dot phosphor and/or non-quantum dot phosphor (paragraph [0046]).  
Regarding claim 8, Sogai teaches the light emitting device according to Claim 1, wherein the second light transparent member (2, fig. 4) is formed on the first light transparent member (1) by sintering (paragraph [0053]), spray coating, screen printing, sputtering, or evaporating method, for the benefit of increasing light extraction (paragraph [0053]).  
Regarding claim 9, Hwang in view of Furuyama and Sogai teaches (see claim 1) a light emitting device, comprising: a mount substrate; 79at least one light emitting element disposed on the mount substrate in a flip-chip manner, wherein the light emitting element comprises: a light-transmitting element substrate; an n-type semiconductor layer disposed on the light-transmitting element substrate; a light emitting layer disposed on the n-type semiconductor layer; a p-type semiconductor layer disposed on the light emitting layer, wherein the light emitting layer and the p-type semiconductor layer expose an area of the n-type semiconductor layer; a first n-electrode disposed on the area of the n-type semiconductor layer; a first p-electrode disposed on the p-type semiconductor layer; a first insulating layer disposed on the n-type semiconductor layer so as to insulate the first n-electrode and the first p-electrode from each other; a second n-electrode disposed on the first n-electrode and the first insulating layer, wherein the second n-electrode has a first area larger than a first joined face between the n-type semiconductor layer and the first n-electrode so that the second n-electrode is electrically connected to the first n-electrode, wherein the second n-electrode is insulated from the first p-electrode by the first insulating layer; and a second p-electrode disposed the first p-electrode and the first insulating layer, wherein the second p-electrode has a second area smaller than a third area of the light emitting layer, wherein the second p-electrode is electrically 80connected to the first p-electrode, wherein the second n-electrode and the second p-electrode have virtually same size and are electrically connected and fixed to the mount substrate; a first light transparent member that receives incident light emitted from the light emitting element, wherein the first light transparent member is formed of an inorganic substance and an inorganic phosphor, and the first light transparent member has a top surface and a first side surface contiguous to the top surface; a third light transparent member (133 or 134, fig. 7) disposed on the top surface of the first light transparent member, wherein the third light transparent member is formed of the inorganic substance and contains no phosphor, and has an externally exposed (exposed by 127, fig. 7) light emission surface and a third side surface contiguous to the externally exposed light emission surface: and a covering member comprising a light reflective material (127, fig. 7, paragraph [0206] of Furuyama), and covering at least the first side surface of the first light transparent member.  
Regarding claim 10, Furuyama teaches the light emitting device according to Claim 9, wherein the third light transparent member (134 or 133, fig. 7) further disposes on the covering member (covering member under the edges of 133).  
Regarding claim 11, Furuyama teaches the light emitting device according to Claim 10, wherein the third side surface of the third light transparent member (134, fig. 7) is substantially coplanar with an outermost side surface of the covering member.  
Regarding claim 12, Furuyama teaches the light emitting device according to Claim 10, wherein the third side surface of the third light transparent member (133, fig. 7) is located inside an outermost side surface of the covering member.  
Regarding claim 13, Furuyama teaches the light emitting device according to Claim 9, wherein the third light transparent member further comprises a light diffusion agent (light scattering 133, paragraph [0166]).  
Regarding claim 14, Furuyama teaches the light emitting device according to Claim 9, wherein the light emitting element is enclosed by the third light transparent member (133, fig. 7) in a plan view from the externally exposed light emission surface side.  
Regarding claim 15, Furuyama teaches the light emitting device according to Claim 9, wherein the covering member further covers at least a part of the third side surface of the third light transparent member (133, fig. 7).  
Regarding claim 16, Furuyama teaches the light emitting device according to Claim 15, wherein the covering member includes, on the externally exposed light emission surface side of the light emitting device, an externally exposed surface (upper surface of 127, fig. 7) substantially coplanar with the externally exposed light emission surface (upper surface of 133).  
Regarding claim 17, Hwang teaches (see claim 4) the light emitting device according to Claim 9, wherein the first insulating layer has at least one first opening and at least one second opening, and the second n-electrode is electrically connected to the first n-electrode through the at least one first opening of the first insulating layer, and the second p-electrode is electrically connected to the first p-electrode 82through the at least one second opening of the first insulating layer.  

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the first side surface of the first light transparent member and the second side surface of the second light transparent member are located inside a top surface of the light emitting element” (claim 3);
“the second p-electrode has the second area that is smaller than a second joined face between the p-type semiconductor layer and wherein the conductive layer comprises a fourth area which is larger than the second area on the second p-electrode, the first p-electrode and the second p-electrode is electrically connected to the first p-electrode through the conductive layer” (claim 5); nor 
“at least one gap disposed between the first side surface of the first light transparent member, the second side surface of the second light transparent member and the 84covering member” (claim 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899